UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7491


TONY TURNAGE,

                Plaintiff - Appellant,

          v.

JEROME LACORTE, Chief Attn.; OFFICE OF THE PUBLIC DEFENDER,
District One - Balto. City; SCOTT WHITNEY, Chief Attn.;
OFFICE OF THE PUBLIC DEFENDER, Collateral Review Division,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Ellen Lipton Hollander, District Judge.
(1:12-cv-02214-ELH)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Turnage, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tony       Turnage   appeals    the   district    court’s      orders

dismissing under 28 U.S.C. § 1915(e)(2)(B) (2006) his 42 U.S.C.

§ 1983 (2006) complaint, and denying reconsideration.                   We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 Turnage

v. LaCorte, No. 1:12-cv-02214-ELH (D. Md. Aug. 7 & 23, 2012).

We   dispense   with     oral   argument   because    the   facts   and   legal

contentions     are    adequately   presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2